Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  the phrase “a nose” in line 7 should be amended to read –the nose--.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the phrase “the dosage form reference component-specific skin measurement points” in lines 10 and 17 should be amended to read -- the dosage form reference component-specific skin measurement point--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 2, recite the limitation “an auxiliary dosage form reference component measurement vale separately divided from the dosage form reference component skin measurement value” this limitation is not defined by the claims, which renders the claims indefinite. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure how the auxiliary dosage form reference component is separately divided from the dosage form reference component, is it divided on different face regions of the user, or it is divided by a different value than the dosage form reference component. The scope of the claim remains indeterminate because of the claimed “separately divided”.

Claims 1 and 2, recite the limitation “a dosage form reference component” in line 14-15 and 17, respectively, one with ordinary skill in the art would not be able to know if this limitation is referring to the claimed “a dosage form reference component skin measurement value”, or “a dosage form reference component skin measurement point”, or it is a different limitation. Similarly, claims 1 and 2 recite the limitation “an auxiliary 

Claim 6 repeats the limitation “a dosage form reference component-specific skin measurement point is calculated by a predetermined reference among the plurality of dosage form reference component skin measurement points calculated in the first region, two high rank points including the first rank skin measurement point and the second rank skin measurement point are selected among the dosage form reference component-specific skin measurement points, and the final dosage form component is set based on the first rank skin measurement point and the second rank skin measurement point” in lines 5-12 and in lines 13-19. One with ordinary skill in the art wouldn’t be able to know if the repeated limitations in lines 13-19 are the same and/or different than the limitations in lines 5-12. As broadly as claimed the scope of the claim is indeterminate with respect to the repeated limitations above.

Claim 6 recites the limitation "the kind" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the plurality of dosage form reference component skin measurement points" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the first rank" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the second rank" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first rank" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the second rank" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the plurality of dosage form reference component skin measurement points" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the final first rank" in line 6.  There is insufficient antecedent basis for this limitation in the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791